

117 HR 4034 IH: Pre-apprenticeship Promotion Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4034IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Beyer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo ensure that pre-apprenticeship programs are considered when planning health professions opportunity grant career pathway demonstration projects.1.Short titleThis Act may be cited as the Pre-apprenticeship Promotion Act.2.Pre-apprenticeship programs required to be considered in planning health professions opportunity grant career pathway demonstration projectsSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following:(c)Pre-Apprenticeship programs required To be considered in planning demonstration projectsAn application for a grant for a demonstration project under this section shall include a certification by the applicant that the development of the project included consideration of apprenticeship and pre-apprenticeship models registered under the Act of August 16, 1937 (also known as the National Apprenticeship Act)..3.Effective dateThe amendments made by this Act shall take effect on October 1, 2021.